DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
This action is in response to the Applicant’s filing on 02/17/2020. Claims 1–21
are pending and are examined below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of gathering flightpaths data and determining a separation violations. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using:
Regarding claim 1, applicant recites An aircraft flight information system comprising: a processor; a display device coupled to the processor; and a memory storing instructions .
The claim recites a series of steps and therefore is directed to a system, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of gathering flightpaths data and determining a separation violations, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. A user could mentally detect a flightpath and determine that a path will violate a trajectory of another flight. The step of displaying is insignificant extra-solution activity and does not remove the claimed invention from this grouping (Prong one: YES, recites an abstract idea).
Other than reciting the use of a processor, memory and display device nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, displaying using the display, processing using a processor are insignificant extra-solution activity which does not serve to integrate the claimed invention into a practical application (Prong Two: NO, does not 
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The processor, memory and display are described in at least 0027-0029 of applicant’s specification as merely a general purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 2, applicant recites The aircraft flight information system of claim 1, wherein the DAA gauge is configured to depict one or more first alert bands indicating a first range of directions of travel projected to result in violation of a first separation condition.
However, depicting alert bands, which is equivalent to outputting the judicial exception of displaying an alert, is insignificant extra-solution activity, and therefore is not adequate to integrate the judicial exception into a practical application.

Regarding claim 3, applicant recites The aircraft flight information system of claim 2, wherein the DAA gauge is further configured to depict one or more second alert bands indicating a second range of directions of travel projected to result in violation of a second separation condition.
However, depicting alert bands, which is equivalent to outputting the judicial exception of displaying an alert, is insignificant extra-solution activity, and therefore is not adequate to integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites The aircraft flight information system of claim 3, wherein the first separation condition is associated with a projected well clear volume violation, and wherein the second separation condition is associated with a projected mid-air collision volume violation.
However, associating volume to a violation, which is equivalent to gathering data and processing judicial exception of displaying an alert, is insignificant extra-solution activity, and therefore is not adequate to integrate the judicial exception into a practical application.

Regarding claim 5, applicant recites The aircraft flight information system of claim 4, wherein the DAA gauge comprises a countdown timer, wherein the countdown timer indicates a time remaining to act to avoid violation of the second separation condition in response to the flightpath indicator indicating the direction of travel of the first aircraft is in a first particular direction included in the second range of directions of travel, and wherein the time remaining to act to avoid violation of the second separation condition is based on maneuverability characteristics of the first aircraft.
However, associating volume to a violation, which is equivalent to gathering data and processing judicial exception of displaying an alert, is insignificant extra-solution activity, and therefore is not adequate to integrate the judicial exception into a practical application.

Regarding claim 6, applicant recites The aircraft flight information system of claim 5, wherein the countdown timer indicates a time remaining to act to avoid violation of the first separation condition in response to the flightpath indicator indicating the direction of travel of the first aircraft is in a second particular direction included in the first range of directions of travel and not included in the second range of directions of travel, and wherein the time remaining to act to avoid violation of the first separation condition is based on the maneuverability characteristics of the first aircraft.
However, associating volume to a violation, which is equivalent to gathering data and processing judicial exception of displaying an alert, is insignificant extra-solution activity, and therefore is not adequate to integrate the judicial exception into a practical application.
Regarding claim 7, applicant recites The aircraft flight information system of claim 6, wherein the one or more first alert bands and the countdown timer are presented in a first color in .
However, associating volume to a violation, which is equivalent to gathering data and processing judicial exception of displaying an alert, is insignificant extra-solution activity, and therefore is not adequate to integrate the judicial exception into a practical application.

Regarding claim 8, applicant recites The aircraft flight information system of claim 3, wherein the one or more first alert bands are displayed as one or more arcs in a first annular region of the DAA gauge in a first color, and wherein the one or more second alert bands are displayed as one or more arcs in a second annular region of the DAA gauge in a second color distinct from the first color.
However, associating volume to a violation, which is equivalent to gathering data and displaying judicial exception of displaying an alert, is insignificant extra-solution activity, and therefore is not adequate to integrate the judicial exception into a practical application.

Regarding claim 9, applicant recites The aircraft flight information system of claim 3, wherein the DAA gauge is configured to depict one or more advice bands indicating one or more directions to travel toward to regain to regain a separation violation condition, and wherein the one or more advice bands are presented in a third color distinct from a first color used to depict the one or more first alert bands and distinct from a second color used to depict the one or more second alert bands.


Regarding claim 10, applicant recites The aircraft flight information system of claim 1, wherein the user interface includes a view point display configured to display a map view including positions of the first aircraft and the one or more other aircraft overlaid on a map or image of a region associated with the position of the first aircraft.
However, associating volume to a violation, which is equivalent to gathering data and displaying judicial exception of displaying an alert, is insignificant extra-solution activity, and therefore is not adequate to integrate the judicial exception into a practical application.

Regarding claim 11, applicant recites The aircraft flight information system of claim 10, wherein an indicator for an - 39 -Attorney Docket No.: 17-2755-US-CIP aircraft of the one or more other aircraft includes one or more of an icon, an identifier associated with the aircraft, a relative altitude indicator, or an indication of a boundary of a well clear volume associated with the aircraft.  
However, associating volume to a violation, which is equivalent to gathering data and displaying judicial exception of displaying an alert, is insignificant extra-solution activity, and therefore is not adequate to integrate the judicial exception into a practical application.

Regarding claim 12, applicant recites The aircraft flight information system of claim 11, wherein the user interface is configured to display a first indicator next to the relative altitude indicator in response to an increase in an altitude of the aircraft from the one or more other 
However, associating volume to a violation, which is equivalent to gathering data and displaying judicial exception of displaying an alert, is insignificant extra-solution activity, and therefore is not adequate to integrate the judicial exception into a practical application.

Regarding claim 13, applicant recites, applicant recites a method performing functionalities identical to those of the system of claim 1. The integration of a method in claim 13 does not integrate the judicial exception of claim 1 into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claim 14, applicant recites The method of claim 13, wherein the alert bands include first alert bands and second alert bands, and further comprising determining, at the device, a first alert band, wherein the first alert band comprises a first range of directions, and wherein the first range of directions indicates directions of travel of the first aircraft that are projected to result in violation of a first separation condition.
However, associating volume to a violation, which is equivalent to gathering data and displaying judicial exception of displaying an alert, is insignificant extra-solution activity, and therefore is not adequate to integrate the judicial exception into a practical application.

Regarding claim 15, applicant recites The method of claim 14, further comprising determining, at the device, a second alert band in response to the first aircraft being in violation 
However, associating volume to a violation, which is equivalent to gathering data and displaying judicial exception of displaying an alert, is insignificant extra-solution activity, and therefore is not adequate to integrate the judicial exception into a practical application.

Regarding claim 16, applicant recites The method of claim 13, further comprising determining, at the device, a time remaining to act to avoid a projected separation violation condition based on the direction of travel of the first aircraft being toward one of the alert bands and based on maneuverability characteristics of the first aircraft.
However, associating volume to a violation, which is equivalent to gathering data and displaying judicial exception of displaying an alert, is insignificant extra-solution activity, and therefore is not adequate to integrate the judicial exception into a practical application.

Regarding claim 17, applicant recites The method of claim 13, wherein the device is a computing device of the first aircraft or a remote pilot station of an unmanned aircraft.
However, associating volume to a violation, which is equivalent to gathering data and displaying judicial exception of displaying an alert, is insignificant extra-solution activity, and therefore is not adequate to integrate the judicial exception into a practical application.

	
Regarding claim 18, applicant recites, applicant recites a gauge performing functionalities identical to those of the system of claim 1. The integration of a method in claim 

Regarding claim 19, applicant recites The DAA gauge of claim 18, further comprising a countdown timer that indicates a time remaining to act in response to the direction of travel being in a direction resulting in a projected separation violation of the projected separation violations.
However, associating volume to a violation, which is equivalent to gathering data and processing judicial exception of displaying an alert, is insignificant extra-solution activity, and therefore is not adequate to integrate the judicial exception into a practical application.

Regarding claim 20, applicant recites The DAA gauge of claim 18, wherein the one or more regions comprise a first annular region surrounding the flightpath indicator, wherein the first annular region is configured to display one or more first alert bands indicating directions of travel projected to result in violation of a well clear volume separation condition.
However, associating volume to a violation, which is equivalent to gathering data and displaying judicial exception of displaying an alert, is insignificant extra-solution activity, and therefore is not adequate to integrate the judicial exception into a practical application.

Regarding claim 21, applicant recites The DAA gauge of claim 20, wherein the one or more regions further comprise a second annular region surrounding the flightpath indicator, wherein the second annular region is configured to display one or more second alert bands indicating directions of travel projected to result in violation of a mid-air collision volume separation condition.  

However, associating volume to a violation, which is equivalent to gathering data and displaying judicial exception of displaying an alert, is insignificant extra-solution activity, and therefore is not adequate to integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 10-13 and 18 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shavit et al. [US 11,230,366 B2], hereinafter referred to as Shavit.
 	As to Claim 1, 13 and 18, Shavit discloses an aircraft flight information system comprising: a processor ([see at least column 8, lines 4-27], “Any suitable processor/s, display and input devices may be used to process, display e.g. on a computer screen or other computer output device”); a display device coupled to the processor ([see at least column 8, lines 4-27], “Any suitable processor/s, display and input devices may be used to process, display e.g. on a computer screen or other computer output device”); and a memory storing instructions executable by the processor ([see at least column 8, lines 4-27], “Any suitable processor/s, display and input devices may be used to process, display e.g. on a computer screen or other computer output device”) to: receive data associated with a first aircraft and one or more other aircraft in an airspace associated with the first aircraft ([see at least column 16, lines 1-24], “Operational monitoring 57 is configured to support the remote pilot by providing a remote pilot-sensible alert (audio, visual or other) generated automatically when the aircraft's actual flight path (as received directly from aircraft and/or as received from ATC tracks) shifts from the aircraft's assigned flight path. The alert is generated when expected aircraft position and/or speed values differ to at least a predetermined extent, from the actual values”); and send a user interface based on the data to the display device for display, wherein the user interface comprises a system monitor panel comprising gauges, wherein the gauges comprise a detect and avoid (DAA) gauge configured to display a flightpath indicator for the first aircraft and projected separation violations with respect to the one or more other aircraft ([see at least column 14, lines 36-67 and column 18, lines 38-45], “Detect And Avoid (DAA) functionality may be based on integration of some or all of the following components, as shown in more detail in FIG. 14: (a) radar 226 (FIGS. 14, 15), configured to detect and track several aircrafts (e.g. Elta 3032) in at least the same range and area that a pilot could have detected. (b) Algorithm to correlate TCAS/ADS-B 224 (e.g. L-3 T.sup.3CAS) tracks with the radar tracks e.g. as done in ground air traffic surveillance systems between secondary and main radar. (c) Each “new” track that fails to appear on ADS-B is added to a collision avoidance process performed by TCAS/ADS-B 224 to detect collisions threats and set guidance to avoid. (d) Auto pilot 260 may be slaved to collision avoidance guidance and execute the required maneuver”, “Display information of aircraft status may be presented on any or all of displays (421, 431) and may be available on digital communication lines and transmitted through data link to the ground. Most state of the art transport aircraft have the option to transmit some status messages through data link e.g. via their ACARS system”).

As to Claim 10, Shavit discloses an aircraft flight information system, wherein the user interface includes a view point display configured to display a map view including positions of the first aircraft and the one or more other aircraft overlaid on a map or image of a region associated with the position of the first aircraft ([see at least column 14, lines 36-67 and column 18, lines 20-45], “Detect And Avoid (DAA) functionality may be based on integration of some or all of the following components, as shown in more detail in FIG. 14: (a) radar 226 (FIGS. 14, 15), configured to detect and track several aircrafts (e.g. Elta 3032) in at least the same range and area that a pilot could have detected. (b) Algorithm to correlate TCAS/ADS-B 224 (e.g. L-3 T.sup.3CAS) tracks with the radar tracks e.g. as done in ground air traffic surveillance systems between secondary and main radar. (c) Each “new” track that fails to appear on ADS-B is added to a collision avoidance process performed by TCAS/ADS-B 224 to detect collisions threats and set guidance to avoid. (d) Auto pilot 260 may be slaved to collision avoidance guidance and execute the required maneuver”, “Display information of aircraft status may be presented on any or all of displays (421, 431) and may be available on digital communication lines and transmitted through data link to the ground. Most state of the art transport aircraft have the option to transmit some status messages through data link e.g. via their ACARS system”)..  

As to Claim 11, Shavit discloses an aircraft flight information system, wherein an indicator for an aircraft of the one or more other aircraft includes one or more of an icon, an identifier associated with the aircraft, a relative altitude indicator, or an indication of a boundary of a well clear volume associated with the aircraft ([see at least column 14, lines 36-67 and column 18, lines 38-45], “Detect And Avoid (DAA) functionality may be based on integration of some or all of the following components, as shown in more detail in FIG. 14: (a) radar 226 (FIGS. 14, 15), configured to detect and track several aircrafts (e.g. Elta 3032) in at least the same range and area that a pilot could have detected. (b) Algorithm to correlate TCAS/ADS-B 224 (e.g. L-3 T.sup.3CAS) tracks with the radar tracks e.g. as done in ground air traffic surveillance systems between secondary and main radar. (c) Each “new” track that fails to appear on ADS-B is added to a collision avoidance process performed by TCAS/ADS-B 224 to detect collisions threats and set guidance to avoid. (d) Auto pilot 260 may be slaved to collision avoidance guidance and execute the required maneuver”, “Display information of aircraft status may be presented on any or all of displays (421, 431) and may be available on digital communication lines and transmitted through data link to the ground. Most state of the art transport aircraft have the option to transmit some status messages through data link e.g. via their ACARS system”).

As to Claim 12, Shavit discloses an aircraft flight information system, wherein the user interface is configured to display a first indicator next to the relative altitude indicator in response to an increase in an altitude of the aircraft from the one or more other aircraft relative to the first aircraft, and wherein the user interface is further configured to display a second indicator next to the relative altitude indicator in response to a decrease in the altitude of the aircraft from the one or more other aircraft relative to the first aircraft ([see at least column 14, lines 36-67, column 18, lines 38-45 and column 26, lines 21-45], “If auto pilot was engaged to maintain a specific flight plan route (e.g. LNAV—lateral navigation mode), altitude, flight level change or VNAV (vertical navigation mode) and speed, then upon transition to PIC=AMC, these continue to be maintained... ii. If speed and/or altitude were not engaged, then at the transition to PIC=AMC, AMC 15 sets auto pilot to maintain the existing altitude and/or speed. However, if altitude and/or speed are deemed unsafe, using predefined rules, AMC 15 sets a default safe altitude and/or speed, using predefined rules… iii. If auto pilot was not engaged to maintain flight plan route (e.g. at heading mode), AMC may set auto pilot to maintain last heading for a predetermined time period (Th) (e.g. 3 minutes, or 2, or 4, or values therebetween) and then set auto-pilot to direct to the next waypoint, to follow last confirmed flight plan route”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-9, 14-17 and 19-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shavit, in view of Gurusamy et al. [US 10,139,474 B2], hereinafter referred to as Gurusamy.
claims 2 and 14, Shavit discloses all of the limitations of claim 1 as stated above. Shavit does not explicitly disclose wherein the DAA gauge is configured to depict one or more first alert bands indicating a first range of directions of travel projected to result in violation of a first separation condition. However Gurusamy teaches wherein the DAA gauge is configured to depict one or more first alert bands indicating a first range of directions of travel projected to result in violation of a first separation condition ([see at least Fig. 4 and column 8, lines 1-67]). Both Shavit and Gurusamy illustrate similar methods in which monitor and track an aircraft flight path.
It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the Shavit, to incorporate a display, as taught by Gurusamy, for the purpose of better displaying an aircraft’s heading and what obstacles are in the direction of the heading .

As to claims 3 and 15, Gurusamy discloses aircraft flight information system, wherein the DAA gauge is further configured to depict one or more second alert bands indicating a second range of directions of travel projected to result in violation of a second separation condition ([see at least Fig. 4 and column 8, lines 1-67]).Same motivation to combine as stated above.
 
As to claims 4, Gurusamy discloses aircraft flight information system, wherein the first separation condition is associated with a projected well clear volume violation, and wherein the second separation condition is associated with a projected mid-air collision volume violation ([see at least Fig. 4 and column 8, lines 1-67], “FIG. 4 is a diagram of a map display 400 and a vertical display 401 of connected weather data, in accordance with the disclosed embodiments. As shown, the map display 400 presents connected weather data (i.e., weather data obtained from external sources) in a format distinct from the onboard radar weather data representation on the cockpit displays (e.g., the map display 400 and the vertical display 401). The onboard weather radar scan is shown in solid patches, whereas the connected weather data is shown using hashed lines…The presented weather data may be recently-obtained weather data or older weather data obtained past a particular acquisition time period. An additional distinction is presented by the map display 400 and the vertical display 401 to illustrate varying “degrees of freshness” of the connected weather data. Here, the connected weather presentation system varies the transparency of the connected weather hashed line display as a factor of the freshness of the data, as shown. A higher transparency factor is used for the older data whereas little or no transparency is used for the newer or more recently acquired weather data. Such a representation provides further confidence to the flight crew as to the reliability and recent acquisition of the data presented on the weather display. For example, the first set of graphical elements 402 representing connected weather data are presented using a high degree of transparency, indicating that the first set of graphical elements 402 includes older data. The second set of graphical elements 404 representing connected weather data are presented using a low degree of transparency and an increased degree of vibrancy or boldness of color, indicating that the second set of graphical elements 404 includes newer data”).  

claims 5 and 19, Gurusamy discloses aircraft flight information system, wherein the DAA gauge comprises a countdown timer, wherein the countdown timer indicates a time remaining to act to avoid violation of the second separation condition in response to the flightpath indicator indicating the direction of travel of the first aircraft is in a first particular direction included in the second range of directions of travel, and wherein the time remaining to act to avoid violation of the second separation condition is based on maneuverability characteristics of the first aircraft ([see at least column 5, lines 1-16], “The computing device 108 fuses the weather data from these sources and displays onboard radar weather data as a solid patch and connected weather data differently (e.g. using hashed lines). In addition, connected weather data with varying timestamps are shaded differently (e.g., using varying levels of transparency) to identify the age of the weather data. Regions for which connected weather data and radar weather data is not available, requested, or obtained, are shaded differently such that the flight crew is notified of potential weather data for such regions. In some embodiments, the computing device 108 presents the connected weather data and the radar weather data using a synthetic vision system (SVS), a combined vision system (CVS), a navigation display or map display, a vertical situation display (VSD), and near-to-eye (NTE) display devices”).

As to claims 6, Gurusamy discloses aircraft flight information system, wherein the countdown timer indicates a time remaining to act to avoid violation of the first separation condition in response to the flightpath indicator indicating the direction of travel of the first aircraft is in a second particular direction included in the first range of directions of travel and not included in the second range of directions of travel, and wherein the time remaining to act to ([see at least Fig. 4 and column 8, lines 1-67], “FIG. 4 is a diagram of a map display 400 and a vertical display 401 of connected weather data, in accordance with the disclosed embodiments. As shown, the map display 400 presents connected weather data (i.e., weather data obtained from external sources) in a format distinct from the onboard radar weather data representation on the cockpit displays (e.g., the map display 400 and the vertical display 401). The onboard weather radar scan is shown in solid patches, whereas the connected weather data is shown using hashed lines…The presented weather data may be recently-obtained weather data or older weather data obtained past a particular acquisition time period. An additional distinction is presented by the map display 400 and the vertical display 401 to illustrate varying “degrees of freshness” of the connected weather data. Here, the connected weather presentation system varies the transparency of the connected weather hashed line display as a factor of the freshness of the data, as shown. A higher transparency factor is used for the older data whereas little or no transparency is used for the newer or more recently acquired weather data. Such a representation provides further confidence to the flight crew as to the reliability and recent acquisition of the data presented on the weather display…”). 

As to claims 7, Gurusamy discloses aircraft flight information system, wherein the one or more first alert bands and the countdown timer are presented in a first color in response to the flightpath indicator indicating the direction of travel of the first aircraft is in the first particular direction, and wherein the one or more second alert bands and the countdown timer are presented in a second color distinct from the first color in response to the flightpath indicator indicating the ([see at least Fig. 4 and column 8, lines 1-67], “FIG. 4 is a diagram of a map display 400 and a vertical display 401 of connected weather data, in accordance with the disclosed embodiments. As shown, the map display 400 presents connected weather data (i.e., weather data obtained from external sources) in a format distinct from the onboard radar weather data representation on the cockpit displays (e.g., the map display 400 and the vertical display 401). The onboard weather radar scan is shown in solid patches, whereas the connected weather data is shown using hashed lines…The presented weather data may be recently-obtained weather data or older weather data obtained past a particular acquisition time period. An additional distinction is presented by the map display 400 and the vertical display 401 to illustrate varying “degrees of freshness” of the connected weather data. Here, the connected weather presentation system varies the transparency of the connected weather hashed line display as a factor of the freshness of the data, as shown. A higher transparency factor is used for the older data whereas little or no transparency is used for the newer or more recently acquired weather data. Such a representation provides further confidence to the flight crew as to the reliability and recent acquisition of the data presented on the weather display. For example, the first set of graphical elements 402 representing connected weather data are presented using a high degree of transparency, indicating that the first set of graphical elements 402 includes older data. The second set of graphical elements 404 representing connected weather data are presented using a low degree of transparency and an increased degree of vibrancy or boldness of color, indicating that the second set of graphical elements 404 includes newer data”).  

As to claims 8, Gurusamy discloses aircraft flight information system, wherein the one or more first alert bands are displayed as one or more arcs in a first annular region of the DAA gauge in a first color, and wherein the one or more second alert bands are displayed as one or more arcs in a second annular region of the DAA gauge in a second color distinct from the first color ([see at least Fig. 4, column 8, lines 1-67 and column 11, lines 9-17], “FIG. 4 is a diagram of a map display 400 and a vertical display 401 of connected weather data, in accordance with the disclosed embodiments. As shown, the map display 400 presents connected weather data (i.e., weather data obtained from external sources) in a format distinct from the onboard radar weather data representation on the cockpit displays (e.g., the map display 400 and the vertical display 401). The onboard weather radar scan is shown in solid patches, whereas the connected weather data is shown using hashed lines…The presented weather data may be recently-obtained weather data or older weather data obtained past a particular acquisition time period. An additional distinction is presented by the map display 400 and the vertical display 401 to illustrate varying “degrees of freshness” of the connected weather data. Here, the connected weather presentation system varies the transparency of the connected weather hashed line display as a factor of the freshness of the data, as shown. A higher transparency factor is used for the older data whereas little or no transparency is used for the newer or more recently acquired weather data. Such a representation provides further confidence to the flight crew as to the reliability and recent acquisition of the data presented on the weather display. For example, the first set of graphical elements 402 representing connected weather data are presented using a high degree of transparency, indicating that the first set of graphical elements 402 includes older data. The second set of graphical elements 404 representing connected weather data are presented using a low degree of transparency and an increased degree of vibrancy or boldness of color, indicating that the second set of graphical elements 404 includes newer data”, “The process 800 also presents the graphical elements using varying intensities of color associated with an age of data represented by the graphical elements (step 810). In some embodiments, graphical elements associated with new or more recent data are shown using bolder colors, brighter colors, and with increased intensity of color, while the graphical elements associated with older data may be shown using an increased level of transparency, translucency, or other types of less-vibrant colors”).  

As to claims 9, Gurusamy discloses aircraft flight information system, wherein the DAA gauge is configured to depict one or more advice bands indicating one or more directions to travel toward to regain to regain a separation violation condition, and wherein the one or more advice bands are presented in a third color distinct from a first color used to depict the one or more first alert bands and distinct from a second color used to depict the one or more second alert bands ([see at least Fig. 4, column 8, lines 1-67 and column 11, lines 9-17], “FIG. 4 is a diagram of a map display 400 and a vertical display 401 of connected weather data, in accordance with the disclosed embodiments. As shown, the map display 400 presents connected weather data (i.e., weather data obtained from external sources) in a format distinct from the onboard radar weather data representation on the cockpit displays (e.g., the map display 400 and the vertical display 401). The onboard weather radar scan is shown in solid patches, whereas the connected weather data is shown using hashed lines…The presented weather data may be recently-obtained weather data or older weather data obtained past a particular acquisition time period. An additional distinction is presented by the map display 400 and the vertical display 401 to illustrate varying “degrees of freshness” of the connected weather data. Here, the connected weather presentation system varies the transparency of the connected weather hashed line display as a factor of the freshness of the data, as shown. A higher transparency factor is used for the older data whereas little or no transparency is used for the newer or more recently acquired weather data. Such a representation provides further confidence to the flight crew as to the reliability and recent acquisition of the data presented on the weather display. For example, the first set of graphical elements 402 representing connected weather data are presented using a high degree of transparency, indicating that the first set of graphical elements 402 includes older data. The second set of graphical elements 404 representing connected weather data are presented using a low degree of transparency and an increased degree of vibrancy or boldness of color, indicating that the second set of graphical elements 404 includes newer data”, “The process 800 also presents the graphical elements using varying intensities of color associated with an age of data represented by the graphical elements (step 810). In some embodiments, graphical elements associated with new or more recent data are shown using bolder colors, brighter colors, and with increased intensity of color, while the graphical elements associated with older data may be shown using an increased level of transparency, translucency, or other types of less-vibrant colors”).  
.  

claims 16, Gurusamy discloses method, further comprising determining, at the device, a time remaining to act to avoid a projected separation violation condition based on the direction of travel of the first aircraft being toward one of the alert bands and based on maneuverability characteristics of the first aircraft ([see at least Fig. 4, column 8, lines 1-67 and column 11, lines 9-17], “FIG. 4 is a diagram of a map display 400 and a vertical display 401 of connected weather data, in accordance with the disclosed embodiments. As shown, the map display 400 presents connected weather data (i.e., weather data obtained from external sources) in a format distinct from the onboard radar weather data representation on the cockpit displays (e.g., the map display 400 and the vertical display 401). The onboard weather radar scan is shown in solid patches, whereas the connected weather data is shown using hashed lines…The presented weather data may be recently-obtained weather data or older weather data obtained past a particular acquisition time period. An additional distinction is presented by the map display 400 and the vertical display 401 to illustrate varying “degrees of freshness” of the connected weather data. Here, the connected weather presentation system varies the transparency of the connected weather hashed line display as a factor of the freshness of the data, as shown. A higher transparency factor is used for the older data whereas little or no transparency is used for the newer or more recently acquired weather data. Such a representation provides further confidence to the flight crew as to the reliability and recent acquisition of the data presented on the weather display. For example, the first set of graphical elements 402 representing connected weather data are presented using a high degree of transparency, indicating that the first set of graphical elements 402 includes older data. The second set of graphical elements 404 representing connected weather data are presented using a low degree of transparency and an increased degree of vibrancy or boldness of color, indicating that the second set of graphical elements 404 includes newer data”).

As to claims 17, Shavit discloses method, wherein the device is a computing device of the first aircraft or a remote pilot station of an unmanned aircraft ([see at least column 22, lines 4-45], “According to certain embodiments, if the aircraft was being controlled by a remote pilot and the aircraft management computer discerns that uplink from the ground has been lost, the aircraft management computer transition the piloting mode from pilot-in-command=remote-pilot, to automatic (134) and a warning is provided, via alarm apparatus 10 (FIG. 2), to at least the air pilot. Automatic detection of lost air-ground communication is known; e.g. in UAV's”).

As to claims 20, Gurusamy discloses method, wherein the one or more regions comprise a first annular region surrounding the flightpath indicator, wherein the first annular region is configured to display one or more first alert bands indicating directions of travel projected to result in violation of a well clear volume separation condition ([see at least Fig. 4, column 8, lines 1-67 and column 11, lines 9-17], “FIG. 4 is a diagram of a map display 400 and a vertical display 401 of connected weather data, in accordance with the disclosed embodiments. As shown, the map display 400 presents connected weather data (i.e., weather data obtained from external sources) in a format distinct from the onboard radar weather data representation on the cockpit displays (e.g., the map display 400 and the vertical display 401). The onboard weather radar scan is shown in solid patches, whereas the connected weather data is shown using hashed lines…The presented weather data may be recently-obtained weather data or older weather data obtained past a particular acquisition time period. An additional distinction is presented by the map display 400 and the vertical display 401 to illustrate varying “degrees of freshness” of the connected weather data. Here, the connected weather presentation system varies the transparency of the connected weather hashed line display as a factor of the freshness of the data, as shown. A higher transparency factor is used for the older data whereas little or no transparency is used for the newer or more recently acquired weather data. Such a representation provides further confidence to the flight crew as to the reliability and recent acquisition of the data presented on the weather display. For example, the first set of graphical elements 402 representing connected weather data are presented using a high degree of transparency, indicating that the first set of graphical elements 402 includes older data. The second set of graphical elements 404 representing connected weather data are presented using a low degree of transparency and an increased degree of vibrancy or boldness of color, indicating that the second set of graphical elements 404 includes newer data”).
As to claims 21, Gurusamy discloses method, wherein the one or more regions further comprise a second annular region surrounding the flightpath indicator, wherein the second annular region is configured to display one or more second alert bands indicating directions of travel projected to result in violation of a mid-air collision volume separation condition([see at least Fig. 4, column 8, lines 1-67 and column 11, lines 9-17], “FIG. 4 is a diagram of a map display 400 and a vertical display 401 of connected weather data, in accordance with the disclosed embodiments. As shown, the map display 400 presents connected weather data (i.e., weather data obtained from external sources) in a format distinct from the onboard radar weather data representation on the cockpit displays (e.g., the map display 400 and the vertical display 401). The onboard weather radar scan is shown in solid patches, whereas the connected weather data is shown using hashed lines…The presented weather data may be recently-obtained weather data or older weather data obtained past a particular acquisition time period. An additional distinction is presented by the map display 400 and the vertical display 401 to illustrate varying “degrees of freshness” of the connected weather data. Here, the connected weather presentation system varies the transparency of the connected weather hashed line display as a factor of the freshness of the data, as shown. A higher transparency factor is used for the older data whereas little or no transparency is used for the newer or more recently acquired weather data. Such a representation provides further confidence to the flight crew as to the reliability and recent acquisition of the data presented on the weather display. For example, the first set of graphical elements 402 representing connected weather data are presented using a high degree of transparency, indicating that the first set of graphical elements 402 includes older data. The second set of graphical elements 404 representing connected weather data are presented using a low degree of transparency and an increased degree of vibrancy or boldness of color, indicating that the second set of graphical elements 404 includes newer data”).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668